Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 3/24/2021 has been received; Claims 1-7, 9, 12, 13 & 20-24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 & 20-23 is rejected under 35 U.S.C. 103 as being unpatentable over Grelle (US 2016/0021972) in view of Wynn (US 2015/0237959) and Kormann (US 2016/0374428).
st, see annotated Figure 3A below) and a second portion having a second thickness that is different than the first thickness (2nd, see annotated Figure 3A below); a directional stiffness layer (2 & 3) comprising one or more patterns (a smooth pattern or a wave-like pattern in the rear, Figures 3C & 5C) configured to generate a first flexibility in one direction (1st, see annotated Figure 3A below) and a second flexibility in a second direction that is different than the first direction (2nd, see annotated Figure 3A below), wherein the directional stiffness layer is a one-piece structure (Figure 3A, Para. 42 & 43); and a reinforcement layer (5) configured to provide support in response to tensile forces at a heel area of the insole (Figure 3A, the reinforcement layer is capable of providing support to tensile forces at a heel area of the insole since it is located in the heel area to support the heel), wherein the reinforcement layer comprises a first portion extending along a lateral side of the base layer (LS, see annotated Figure 3A below); wherein the insole is a portion of the footwear configured to contact a user’s foot (Para. 46) and is positioned about a midsole (11) and an outsole (15). Grelle does not specifically disclose the directional stiffness layer comprising one or more patterns formed on one or more surface of the directional stiffness layer. However, Wynn discloses a directional stiffness 
 However, Kormann discloses a multi-layered sole made from a same material (Para. 16, “single material”), wherein all the layers are manufactured together using additive manufacturing as a single continuous piece (Para. 1645, 87, 114-115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the layers form a single continuous piece using additive manufacturing, as taught by Korman, in order to tailor the sole as need, provide desired shock absorbancy levels and facilitate easy recycling. 
Regarding Claim 2, the combination of Grelle and Wynn disclose the directional stiffness layer comprises one or more patterns comprise one or more of bending lines, ribs, cuts, striations, waves, or grooves (Wynn, Figure 1, Para. 68-69).
Regarding Claim 3, Grelle discloses a stability layer (13), wherein the stability layer is a structure comprising a plurality of unit cells (cells, see annotated Figure 3A below).
Regarding Claim 4, Grelle discloses at least one of the plurality of unit cells comprises a node and a connection portion (connection, see annotated Figure 3A below) configured to connect to another unit cell (Figure 3A).
Regarding Claim 5, Grelle discloses the stability layer comprises a flat portion (flat, see annotated Figure 3A below) in an area configured to be near a ball or heel of a foot (Figure 3A).
Regarding Claim 6, Grelle discloses the stability layer comprises microstructures (cells, see annotated Figure 3A below).
Regarding Claim 7, Grelle discloses the microstructures are one or more of beams, lattices, regular 3D grids, regular or irregular open or closed cell structures, foam or sponge-like formations, trusses, springs, shocks, triclinic, monoclinic, orthorhombic, hexagonal, trigonal, tetragonal, or a cubic structure (Figure 3A).
Regarding Claim 9, Grelle discloses at least one of the variable thickness layer, the directional stiffness layer, the stability layer, and the reinforcement layer is custom designed to be specific to a particular foot (Para. 43-46, 55-58).
Regarding Claim 20, Grelle discloses the reinforcement layer comprises a second portion extending along a bottom portion of the base layer (portion2, see annotated Figure 3A below).
Regarding Claim 21, Grelle discloses the variable thickness layer is positioned above the directional stiffness layer and the directional stiffness layer is positioned above the reinforcement layer (Figure 3A, depending on the perspective the various layers are position above each other).
Regarding Claim 22, Grelle discloses the variable thickness layer is positioned above the directional stiffness layer, the direction stiffness layer is positioned above the stability layer, and the stability layer is positioned above the reinforcement layer (Figure 3A, depending on the perspective the various layers are position about each other).
Regarding Claim 23, Grelle discloses the direction stiffness layer comprises a portion providing direction stiffness to a heel of the insole (2).
Regarding Claim 24, the combination of Grelle, Wynn and Rich disclose the one or more patterns are formed form ribs (Wynn, Figure 1 & 8, Para. 68-69, the pattern appears to have rib structures since a piece of thicker material is raised across the surface as shown in Figures 4 & 8).

    PNG
    media_image1.png
    626
    600
    media_image1.png
    Greyscale

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grelle (US 2016/0021972) in view of Wynn (US 2015/0237959) and Kormann (US 2016/0374428) in further view of Chapnick (USPN 4,823,483).
Regarding Claim 12, Grelle discloses the base layer can further include an insole (16). Grelle nor Wynn disclose a soft top layer. However, Chapnick discloses the use of a top layer made from soft material (12, Col. 3, lines 39-49, fabric knit layer) used to contact a user’s foot. It would have been obvious to one of ordinary skill in the art before the effective filing to include a soft layer, as taught by Chapnick, to the sole of Grelle in order to provide proper contact for the foot and an aesthetically pleasing covering for the shoe. 
Regarding Claim 13, the combination of Grelle, Wynn and Chapnick disclose the soft top layer is affixed to a top of the base layer (Chan, Para. 61 & Chapnick, 12, Col. 3, lines 39-49).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732